Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 1 of 9 PageID #: 4582




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

STRAGENT, LLC,

                   Plaintiff,

            v.                        Civil Action No. 1:20-cv-00510-LPS

BMW OF NORTH AMERICA, LLC, and

BMW MANUFACTURING CO., LLC,

                  Defendants.

STRAGENT, LLC,

                   Plaintiff,

            v.                        Civil Action No. 1:20-cv-00511-LPS

MERCEDES-BENZ USA, LLC;
MERCEDES-BENZ VANS, LLC;
DAIMLER TRUCKS NORTH AMERICA
LLC; and
DAIMLER NORTH AMERICA
CORPORATION,
             Defendants.

 STRAGENT, LLC,

                    Plaintiff,

             v.                       Civil Action No. 1:20-cv-00512-LPS

 VOLVO CAR NORTH AMERICA, LLC,

                  Defendant.



 STRAGENT’S MEMORANDUM CONCERNING ADDITIONAL CASES CITED BY
                        THE COURT
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 2 of 9 PageID #: 4583




  I.      Statement Of The Nature And Stage Of The Proceedings

       Plaintiff Stragent, LLC (“Stragent”) here addresses the two cases to which the Court cited

during the hearing of Defendant’s motion to dismiss on October 23, 2020, Media Tech.

Licensing, LLC v. Upper Deck Co., 334 F.3d 1366 (Fed. Cir. 2003) (“Media Tech.”) and Target

Training Int’l, Ltd. v. Extended Disc N. Am., Inc., 645 F. App’x 1018 (Fed. Cir. 2016) (“Target

Training”) (collectively the “Two Cases”).

 II.      The Two Cases Support Stragent’s Position

             a. Target Training’s Holding Precludes Defendants’ Motion Because
                Current Patents Issued During Litigation

          The Target Training case is relevant for multiple reasons. In Target Training, the Court

cited prior precedent and the Restatement to hold that claim preclusion does not apply to patents

which issued during the pendency of litigation. The Court stated unequivocally:

          … res judicata does not apply to bar the assertion of new claims acquired during
          the pendency of a litigation that could have been, but were not, litigated or
          adjudicated in the action.

Target Training, 645 F. App'x at 1026. In so holding, the Court quoted Aspex Eyewear, Inc. v.

Marchon Eyewear, Inc., 672 F.3d 1335, 1345 (Fed. Cir.2012) for the proposition that:

          While a party may seek to pursue claims that accrue during the pendency of a
          lawsuit adjudicated in that lawsuit, the party is not required to do so, and res
          judicata will not be applied to such accruing claims if the party elects not to have
          them included in the action.

Id. See also Dow Chem. Co. v. Nova Chemicals Corp. (Canada), 803 F.3d 620, 626 n.4 (Fed.

Cir. 2015) (“the plaintiff need not supplement the complaint to cover continuing conduct”).

          In this Stragent case, the relevant dates are as follows:
    Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 3 of 9 PageID #: 4584




    May 20, 2016           Stragent files lawsuits against Defendants in EDTX alleging
                           infringement of Patents 8,209,705 and 8,566,843

    December 9, 2016       Defendants BMW and Mercedes file first of IPR Petitions

    June 23, 2017          Defendants move to stay litigations in view of institution of PTAB
                           Trials of Patents 8,209,705 and 8,566,843

    July 11, 2017          EDTX Court issues Order staying all litigation pending final
                           determination of PTAB Trials

    July 11, 2017          US Patent 9,705,765 Issues

    June 13, 2018          PTAB issues the first of the Final Written Decisions invalidating patent
                           claims of Stragent’s Patents 8,209,705 and 8,566,843

    June 19, 2018          US Patent 10,002,036 Issues

    July 24, 2018          US Patent 10,031,790 Issues

    February 13, 2019      Defendant BMW moves for summary judgment of invalidity and non-
                           infringement of the ‘705 and ‘843 Patents on basis of IPR decisions

    February 27, 2019      Stragent moves to dismiss all litigations with prejudice for lack of
                           Article III subject matter jurisdiction because all claims of Patents
                           8,209,705 and 8,566,843 are disclaimed1

    April 2, 2019          US Patent 10,248,477 Issues


          Thus, all four patents presently in suit were issued after the Eastern District of Texas

cases were filed, and, indeed, after the Court had stayed all proceedings. Further, three of the

four patents issued after the PTAB’s initial invalidity decisions, and the most recent patent issued

after BMW had already moved for summary judgment and Stragent had moved to dismiss all the

pending cases for lack of Article III jurisdiction.




1
  Stragent moved for dismissal with prejudice because the lack of Article III jurisdiction was not
a curable defect. The two patents in suit were disclaimed and were gone, and nothing could
resurrect the causes of action based on the two patents.
                                                  -2-
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 4 of 9 PageID #: 4585




       Given the undisputed timeline of events, Target Training’s holding, supported by prior

precedent and the Restatement, that claim preclusion does not apply to patents which issued

during the pendency of litigation by itself requires denial of Defendants’ motions to dismiss as a

matter of law without any need to consider any other issues.

       As Stragent argued at the hearing, if Stragent had been able to assert both the prior two

patents and the current four patents in one lawsuit, as it would clearly have had the right, a

dismissal with prejudice of the prior two patents could not have required dismissal of the

currently-asserted patents. It does not make any difference that the four patents had not issued at

the time of the filing of the EDTX cases and are now asserted in a separate action.

          b. The Two Cases Confirm that the EDTX Court Had No Subject Matter
             Jurisdiction to Enter a Judgment on the Merits

       The Two Cases confirm individually and collectively that the EDTX Court had no

subject matter jurisdiction to enter a judgment on the merits, which precludes granting of

Defendants’ motions to dismiss.

       In the Media Tech. case, the issue was whether claim preclusion was possible where the

prior judgment was dismissed with prejudice on the ground that the plaintiff in the prior case did

not have standing to pursue patent infringement. The Court began its analysis by restating the

basic law that “[t]o be given preclusive effect, a judgment must be a final adjudication of the

rights of the parties and must dispose of the litigation on the merits.” Media Tech., 334 F.3d at

1369. The Court noted that “Article III standing, like other bases of jurisdiction, must be present

at the inception of the lawsuit,” and is “not subject to waiver.” Media Tech., 334 F.3d at 1370.

In view of that Article III basic law, the Court concluded that once the District Court determined

that the plaintiff in the prior case had no standing to continue the lawsuit, the prior court had no

jurisdiction to enter a judgment on the merits, and, thus, any subsequent judgment could not have


                                                -3-
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 5 of 9 PageID #: 4586




any claim preclusive effect:

       Because standing is jurisdictional, lack of standing precludes a ruling on the
       merits. Thus, the district court erred in giving preclusive effect to the
       Telepresence judgment because its dismissal of Telepresence's complaint for lack
       of standing was not a final adjudication of the merits.

Media Tech., 334 F.3d at 1370. Media Tech.’s refusal to afford claim preclusion was consistent

with governing law and the Restatement that have consistently held that a court without subject

matter jurisdiction cannot enter a judgment on the merits. Gillig v. Nike, Inc., 602 F.3d 1354,

1361 (Fed. Cir. 2010) (“To the extent that the dismissal in the original action was for lack of

standing, there is no res judicata bar to a second action by a party with proper standing, but only

a bar to another action by the same party alleging the same basis for standing”) (citing

Restatement (Second) of Judgments § 20(1) (1982) [“A personal judgment for the defendant,

although valid and final, does not bar another action by the plaintiff on the same claims: (a)

When the judgment is one of dismissal for lack of jurisdiction....”]); Univ. of Pittsburgh v.

Varian Med. Sys., Inc., 569 F.3d 1328, 1332 (Fed. Cir. 2009) (“A dismissal for lack of standing

is jurisdictional and is not an adjudication on the merits”).

       In Target Training, the Court had dismissed a patent infringement lawsuit for mootness

when the claims in issue were cancelled during Reexamination. One issue on appeal was

whether that dismissal precluded the patentee from asserting the reexamined claims in a different

litigation. The Federal Circuit noted that there was no claim preclusion because the prior

dismissal was for lack of Article III jurisdiction, and, consequently, could not be “on the merits”:

       a dismissal for mootness is a dismissal for lack of jurisdiction. A dismissal for
       lack of jurisdiction is not a dismissal on the merits. Rather, the Supreme Court
       has specifically rejected deciding the merits of a case where the court lacks
       jurisdiction because jurisdiction is a threshold question, and “[w]ithout
       jurisdiction the court cannot proceed at all in any cause.” Steel Co. v. Citizens for
       a Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 74 U.S. 506,
       514 (1869)). See also Orff v. United States, 358 F.3d 1137, 1149–50 (9th
       Cir.2004) (citing, inter alia, Cupey Bajo Nursing *1026 Home, Inc. v. United
                                                 -4-
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 6 of 9 PageID #: 4587




       States, 23 Cl.Ct. 406, 412 (1991) (“It is well settled that a question relating to
       subject matter jurisdiction goes to the very heart of our power to hear a
       controversy, and any decision on the merits rendered in the absence of such
       authority would, of course, be a nullity.”)).

645 F. App’x at 1025-26.

       Here, in accordance with the patent laws, Stragent had disclaimed all the claims of the

two patents in suit in the EDTX case before the EDTX Court entered its judgment. (D.I. 16-4).

Stragent’s disclaimer of all the claims of the two patents in the EDTX cases is no less dispositive

of the lack of the EDTX Court’s lack of Article III jurisdiction to enter a judgment on the merits

than is the cancellation of claims as occurred in Target Training or the lack of standing in Media

Tech. In all such cases, once the court loses Article III subject matter jurisdiction, there can be

no judgment on the merits and no claim preclusion. Thus, the EDTX Court’s lack of Article III

jurisdiction to enter any judgment on the merits of the patents in suit precludes Defendants’

motions to dismiss, regardless of any other deficiencies of the motions and regardless of any

other argument by Defendants.

          c. Dismissal With Prejudice Is Not Automatically A Judgment On The Merits

       Media Tech. is also relevant in addressing Defendants’ argument that the mere fact that

the EDTX Court dismissed the cases “with prejudice” means that the judgments were on the

merits. Defendants’ argument is without legal merit. In Media Tech., the Court noted that the

prior case, on which claim preclusion was based, had been dismissed “with prejudice.” Media

Tech., 334 F.3d at 1369. (See also Exhibit 1 p. 6, attached hereto, confirming that the prior

dismissal was with prejudice). In fact, the Federal Circuit noted that the defendant in that case

made the same argument as do Defendants here -- that a dismissal with prejudice necessarily

compelled the conclusion that the prior dismissal was sufficiently on the merits for claim

preclusion purposes:


                                                -5-
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 7 of 9 PageID #: 4588




       Upper Deck, on the other hand, places great weight on the district court’s
       conclusion that the dismissal of Telepresence’s action with prejudice for lack of
       standing was a final adjudication on the merits because a dismissal with prejudice
       creates not only the right to appeal, but also the obligation to succeed on appeal to
       preserve the cause of action.

Media Tech., 334 F.3d at 1369 (emphases supplied). The Court, nevertheless, held that claim

preclusion was impossible because including “with prejudice” in the dismissal could not

overcome the lack of Article III jurisdiction. Indeed, the result could not be otherwise, because

the district court could not grant itself Article III jurisdiction, where none existed, merely by

penning the words “with prejudice” to the judgment.

          d. The Issue Is Not Whether Claims Are “Narrower”

       Target Training is also pertinent in disproving Defendants’ theory that it makes a

difference as to whether the present claims are “narrower” than the claims in the EDTX

litigation. In its appeal in Target Training, the Appellant cited the very case and case’s page

number relied upon here by Defendants, Senju Pharm. Co. v. Apotex Inc., 746 F.3d 1344, 1353

(Fed.Cir.2014), for the proposition that Appellant may be precluded from filing another action.

Target Training, 645 F. App'x at 1025. The Federal Circuit had explicitly recognized that the

new reexamined claims were “narrower claims of the reexamined patent.” 645 F. App'x at 1021.

Yet, after recognizing that the claims were narrower and having explicitly considered the very

portion of Senju now relied upon by Defendants, the Court declared that Senju did not support

claim preclusion because, unlike the dismissal for mootness in Target Training (and here),

“Senju rests on a specific set of facts not at issue here.” Unlike in Senju, where the district court

“had issued findings of fact and conclusions of law holding that the accused products infringed

the claims, but also that the claims were invalid as obvious,” and particularly that “both parties

agree[d] that Senju meets the [on the merits in a prior suit] requirement[] for claim preclusion”

(645 F. App'x at 1025). In this case, the EDTX Court did not render any decision on the merits
                                                 -6-
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 8 of 9 PageID #: 4589




(for example, unlike Senju, the EDTX Court did not decide any issues related to infringement,

invalidity or enforceability, and the parties do not agree that a “decision on the merits”

requirement was met).

          Thus, Target Training confirms Stragent’s argument that Senju’s “narrower” discussion

is limited to reexamination claims where a prior litigation had rendered a decision on the merits.

That Senju discussion has no applicability here where there could have been no decision on the

merits because the EDTX Court did not have subject matter jurisdiction.

            e. Defendants Have Not Met Their Burden of Proof

          The Two Cases did not directly address the relative burdens of proofs. However, the

Two Cases are consistent with the general governing law that Defendants have the burden of

proving each element of their preclusion defenses, including that the prior EDTX judgment was

a decision “on the merits.” Papera v. Pennsylvania Quarried Bluestone Co., 948 F.3d 607, 611

(3d Cir. 2020) (“the party asserting claim preclusion bears the burden of proving all the

elements. That includes proving that a dismissal was with prejudice and so can preclude

claims”) (citing Taylor v. Sturgell, 553 U.S. 880, 907 (2008); Jones v. United States, 846 F.3d

1343, 1361 (Fed. Cir. 2017) (“The party asserting issue preclusion bears the burden to establish

each of these elements”); United Access Techs., LLC v. Centurytel Broadband Servs. LLC, 778

F.3d 1327, 1331 (Fed. Cir. 2015) (“the party asserting preclusion bears the burden of showing

‘with clarity and certainty what was determined by the prior judgment’”).

          Defendants have not met their burden of proof.

III.      Conclusion

   In view of the foregoing analyses of fact and law, Defendants’ motions to dismiss should be

denied.



                                                -7-
Case 1:20-cv-00510-LPS Document 33 Filed 11/04/20 Page 9 of 9 PageID #: 4590




November 4, 2020                        Respectfully submitted,

Of Counsel:                             /s/ George Pazuniak
                                        George Pazuniak (DE Bar 478)
Thomas F. Meagher                       O’KELLY & ERNST, LLC
Meagher Emanuel Laks Goldberg & Liao,   824 N. Market St.
LLP                                     Suite 1001A
One Palmer Square                       Wilmington, DE 19801
Suite 325                               Tel: 302-478-4230
Princeton, New Jersey 08542             Email: GP@del-iplaw.com
(609) 454-3500
tmeagher@meagheremanuel.com             Counsel for Plaintiff
                                        Stragent, LLC.




                                        -8-
